ORDER
On July 17, 1991, Chief Disciplinary Counsel filed with this Court a Petition for Interim Suspension which avers that the Respondent has engaged in serious professional misconduct. On July 22,1991, Counsel for the Respondent appeared before the Court and acknowledged that Respondent is aware of these proceedings and that he has no objection to his suspension while Disciplinary Counsel continues its investigation.
Accordingly, it is ordered that the Respondent, Thomas C. Hutton be and he is hereby suspended from engaging in the practice of law in this State until further order of this Court.